—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Clarkstown, dated November 21, 1994, which, after a hearing, denied the petitioner’s application for a sign permit, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Rudolph, J.), dated September 11, 1995, which denied the petition and dismissed the proceeding.
*566Ordered that the judgment is affirmed, with costs.
It is well settled that in order to annul an administrative determination rendered following a hearing, a court must conclude that the record lacks substantial evidence supporting the determination (see, Matter of Lahey v Kelly, 71 NY2d 135). A determination is supported by substantial evidence when the evidence consists of "such relevant proof as a reasonable mind may accept as adequate to support a conclusion of ultimate fact” (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; People ex rel. Vega v Smith, 66 NY2d 130, 139). Here, there was substantial evidence to support the respondent’s determination denying the petitioner’s application for a sign permit on the ground that the petitioner’s sign was dissimilar in color to the color specified by the signage program that had been developed in the subject shopping center.
The petitioner’s remaining contentions are without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.